CARROLL, Judge
(concurring specially)-
I concur in the judgment and in the able opinion prepared by Judge TILLMAN PEARSON. In addition to the sound and sufficient reasons set out in the opinion of this court, I would add that §§ 902.15-902.17, Fla.Stat., F.S.A., relied on by the petitioner, are not applicable to the present situation. This is so because they have to do with material witnesses held under order of a magistrate, following preliminary examination of a defendant under Chapter 902, Fla.Stat., F.S.A., which chapter deals with preliminary examinations by magistrates.